Title: To George Washington from Philippe de Noailles, Duc de Mouchy, 25 April 1783
From: Mouchy, Philippe de Noailles, Duc de
To: Washington, George


                        
                            General
                            Paris the 25th of April 1783.
                        
                        Give me leave to congratulate your Excellency upon the glorious Peace the thirteen States have concluded with
                            England. after we have received in the new World examples of the military conduct, we will learn how a nation must be
                            conducted to be happy and Succesful. I desire every advantage to America and I make the most ardent
                            wishes for the particular Satisfaction of him who has opened a free Country to the World. I hope your Excellency will
                            allow me to repeat him Some time the Sentiments my heart is feell’d with. I have the honour to be Your Excellency the
                            most obedient and humble Servant 
                        
                            count de noailles
                        
                    